Shepley, C. J.
— This Court has twice decided that an original writ, without the seal of the proper court, is defective; and that the defect is not amendable. Bailey v. Smith, 3 Fairf. 196; Tibbets v. Shaw, 19 Maine, 204. In the present case there was no waiver by a plea to the merits.
The exceptions appear to have been properly taken, but the case was irregularly introduced into this Court before there had been any proceedings in the District Court suitable to present it for final judgment on the merits. Dagget v. Chase, 29 Maine, 356.

Exceptions dismissed.